EXHIBIT 10.3

 

WARRANT

 

[Investor]

 

NEITHER THE ISSUANCE OF THIS WARRANT NOR THE ISSUANCE AND SALE OF THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING
THE ISSUANCE AND SALE OF SUCH SHARES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED
UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IF THE
CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH EFFECT
HAS BEEN RENDERED BY COUNSEL.

 

Original Issue Date: September 12, 2016

 

FOR VALUE RECEIVED, IDdriven, Inc., a Nevada corporation (the “Company”), hereby
certifies that _____________ or its registered assigns (the “Holder”) is
entitled to purchase from the Company ________ duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock at a purchase price per
share as set forth in the definition of “Exercise Price” below, all subject to
the terms, conditions and adjustments set forth below in this Warrant. Certain
capitalized terms used herein are defined in Section 1 of this Warrant.

 

1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in New York, N.Y. are authorized or obligated by law
or executive order to close.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

 

“Company” has the meaning set forth in the preamble.

 



 

1


 



 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Eastern Time (U.S.), on a Business Day,
including, without limitation, the receipt by the Company of the Exercise
Agreement, the Warrant and the Aggregate Exercise Price.

 

“Exercise Notice” has the meaning set forth in Section 3(a)(i).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” means 120% of the Market Price (subject, in each case, to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Company relating to the Company’s securities or the securities of any
subsidiary of the Company, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) (also subject to adjustment as
further described herein).

 

“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Fair Market Value" is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “Business
Day” as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the “Fair Market Value” of the Common
Stock shall be the fair market value per share as determined jointly by the
Board and the Holder.

 

“Holder” has the meaning set forth in the preamble.

 

“Market Price” means the lowest Trading Price for the Common Stock during the
twenty (20) Trading Day period ending on the last complete Trading Day prior to
the Exercise Date.

 

“Original Issue Date” means, the date on which the Warrant was issued by the
Company.

 

“Nasdaq” means The NASDAQ Stock Market LLC.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 



 

2


 



 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the Pink OTC Markets on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

 

“Trading Price” means, for any security as of any date, the lowest traded price
on the Pink OTC Markets as reported by a reliable reporting service designated
by the Holder (e.g., Bloomberg) or, if the Pink OTC Markets are not the
principal trading market for such security, on the principal securities exchange
or trading market where such security is listed or traded or, if the lowest
intraday trading price of such security is not available in any of the foregoing
manners, the lowest intraday price of any market makers for such security that
are quoted on the OTC Markets, provided that if the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Company and the Holder for which the calculation of the Trading Price is
required in order to determine the Exercise Price.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

 

2. Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., Eastern Time
(U.S.), on September 2, 2019or, if such day is not a Business Day, on the next
Business Day (the “Exercise Period”), the Holder of this Warrant may exercise
this Warrant for all or any part of the Warrant Shares purchasable hereunder
(subject to adjustment as provided herein).

 

3. Exercise of Warrant.

 

(a) Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

 

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Notice in the
form attached hereto as Exhibit A (each, an “Exercise Notice”), duly completed
(including specifying the number of Warrant Shares to be purchased) and
executed; and

 



 

3


 



 

(ii) payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).

 

(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, by delivery to the Company of a certified or official bank
check payable to the order of the Company or by wire transfer of immediately
available funds to an account designated in writing by the Company, in the
amount of such Aggregate Exercise Price.

 

(c) Delivery of Stock Certificates. Upon receipt by the Company of the Exercise
Notice, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) of this Warrant), the Company shall, as
promptly as practicable, and in any event within five (5) Business Days
thereafter, deliver to the Holder the Warrant Shares issuable upon such
exercise, in certificated or uncertificated book-entry form, together with cash
in lieu of any fraction of a share, as provided in Section 3(d) of this Warrant.
Any stock certificate or certificates so delivered shall be, to the extent
possible, in such denomination or denominations as the exercising Holder shall
reasonably request in the Exercise Notice and the Warrant Shares, whether in
certificated or uncertificated book-entry form, shall be registered in the name
of the Holder or, subject to compliance with Section 5 below, such other
Person’s name as shall be designated in the Exercise Notice. This Warrant shall
be deemed to have been exercised and such Warrant Shares shall be deemed to have
been issued, and the Holder or any other Person so designated to be named
therein shall be deemed to have become a holder of record of such Warrant Shares
for all purposes, as of the Exercise Date.

 

(d) Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

 

(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the Warrant Shares being issued in accordance
with Section 3(c) hereof, deliver to the Holder a new Warrant evidencing the
rights of the Holder to purchase the unexpired and unexercised Warrant Shares
called for by this Warrant. Such new Warrant shall in all other respects be
identical to this Warrant.

 

(f) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this Warrant, the Company hereby represents, covenants and
agrees:

 

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

 

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
any preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens and charges.

 



 

4


 



 

(iii) The Company shall take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).

 

(iv) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.

 

(g) Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common
Stock, solely for the purpose of issuance upon the exercise of this Warrant, the
maximum number of Warrant Shares issuable upon the exercise of this Warrant, and
the par value per Warrant Share shall at all times be less than or equal to the
applicable Exercise Price. The Company shall not increase the par value of any
Warrant Shares receivable upon the exercise of this Warrant above the Exercise
Price then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

 

4. Adjustment to Exercise Price and Number of Warrant Shares. In order to
prevent dilution of the purchase rights granted under this Warrant, the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 4).

 

(a) Adjustment to Exercise Price and Warrant Shares Upon Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the Original Issue Date, subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to any
such subdivision shall be proportionately reduced and the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination
shall be proportionately increased and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 4(a) shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.

 



 

5


 



 

(b) Adjustment to Exercise Price and Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all of the
Company’s assets to another Person or (v) other similar transaction, in each
case which entitles the holders of Common Stock to receive (either directly or
upon subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, each Warrant shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the number of Warrant Shares then exercisable under this
Warrant, be exercisable for the kind and number of shares of stock or other
securities or assets of the Company or of the successor Person resulting from
such transaction to which the Holder would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holder had exercised this Warrant in full immediately prior
to the time of such reorganization, reclassification, consolidation, merger,
sale or similar transaction and acquired the applicable number of Warrant Shares
then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 4 hereof shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale or similar
transaction in which the successor or purchasing Person is other than the
Company, an immediate adjustment in the Exercise Price to the value per share
for the Common Stock reflected by the terms of such consolidation, merger, sale
or similar transaction, and a corresponding immediate adjustment to the number
of Warrant Shares acquirable upon exercise of this Warrant without regard to any
limitations or restrictions on exercise, if the value so reflected is less than
the Exercise Price in effect immediately prior to such consolidation, merger,
sale or similar transaction). The provisions of this Section 4(a) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. The Company shall not
effect any such reorganization, reclassification, consolidation, merger, sale or
similar transaction unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation, merger, sale or similar transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and reasonably satisfactory to the Holder, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or other transaction
contemplated by the provisions of this Section 4(b), the Holder shall have the
right to elect prior to the consummation of such event or transaction, to give
effect to the exercise rights contained in Section 2 instead of giving effect to
the provisions contained in this Section 4(b) with respect to this Warrant.

 

(c) Certificate as to Adjustment.

 

(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than ten (10) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 



 

6


 



 

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than ten (10)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Exercise Price then in effect and the
number of Warrant Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.

 

(d) Notices. In the event:

 

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to receive any right to subscribe for or purchase any
shares of capital stock of any class or any other securities, or to receive any
other security; or

 

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company's assets
to another Person; or

 

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten (10) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution or other right or action, and a description of such dividend,
distribution or other right or (B) the effective date on which such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of Common Stock (or such other
capital stock or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their shares of Common Stock (or such other
capital stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

 

5. Transfer of Warrant. Subject to the transfer conditions referred to in the
legend endorsed hereon, this Warrant and all rights hereunder are transferable,
in whole or in part, by the Holder without charge to the Holder, upon surrender
of this Warrant to the Company at its then principal executive offices with a
properly completed and duly executed Assignment in the form attached hereto as
Exhibit B, together with funds sufficient to pay any transfer taxes described in
Section 3(f)(iv) in connection with the making of such transfer. Upon such
compliance, surrender and delivery and, if required, such payment, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees and in the denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant, if any, not so assigned and this Warrant shall promptly be
cancelled.

 

 7

 



 

6. Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein, prior to the issuance to the Holder of
the Warrant Shares to which the Holder is then entitled to receive upon the due
exercise of this Warrant, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

7. Replacement on Loss. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and upon
delivery of an indemnity reasonably satisfactory to it (it being understood that
a written indemnification agreement or affidavit of loss of the Holder shall be
a sufficient indemnity) and, in case of mutilation, upon surrender of such
Warrant for cancellation to the Company, the Company at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Shares as the Warrant so
lost, stolen, mutilated or destroyed; provided, that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Company for cancellation.

 

8. Compliance with the Securities Act.

 

(a) Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 8 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

 

“NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
NOR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED
FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED
UNLESS (I) A REGISTRATION STATEMENT COVERING THE ISSUANCE AND SALE OF SUCH
SHARES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IF THE CORPORATION
REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH EFFECT HAS BEEN
RENDERED BY COUNSEL.”

 

(b) Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:

 

 8

 



 

(i) The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

 

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

 

9. Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.

 

10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 10).

 

 9

 



 



If to the Company:

 

IDdriven, Inc.

13355 Moss Rock Drive

Auburn, California 95602

Attention: Arend Verweij

email: averweij@insightinnovators.com

 

  

with a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

330 Clematis Street, Suite 217

W. Palm Beach, FL 33401

E-mail: LAnthony@legalandcompliance.com

Attention: Laura Anthony, Esq.

Email: anthony@legalandcompliance.com

 

  

If to the Holder:

 

_______________

_______________

_______________

Attention: _______________

E-mail: __________________

 

11. Cumulative Remedies. Except to the extent expressly provided in Section 6 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.

 

12. Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.

 

 10

 



 

13. Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

14. Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

 

15. No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

 

16. Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

 

17. Amendment and Modification; Waiver. Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

18. Severability. If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

19. Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Florida.

 

 11

 



 

20. Submission to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of Florida, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

21. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

22. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

 

23. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

[SIGNATURE PAGE FOLLOWS]

 

 12

 

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

 

IDdriven, Inc.

 

  

 

 

By:

 

 

Name:

Arend Verweij

 

 

Title:

President

 

 

Accepted and agreed:

 

________________________

 

By: _____________________

 

Name: ___________________

Title: ____________________

 


 13

 



 

Exhibit A

 

Exercise Notice

 

(To be executed upon exercise of this Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant, to purchase ___________________ shares of Common Stock and
herewith tenders payment for such shares to the order of the Company in the
amount of $___________ in accordance with the terms of this Warrant. The
undersigned requests that a certificate for such Warrant Shares be registered in
the name of the undersigned and that such certificates be delivered to the
undersigned’s address below.

 

The undersigned represents that it is acquiring such shares for its own account
for investment and not with a view to or for sale in connection with any
distribution thereof (subject, however, to any requirement of law that the
disposition thereof shall at all times be within its control).

 

Dated: __________, 20___

 



Signature

 

 

 

 

 

 

 (Print Name)

 

 

 

 

  

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 



 

 14

 

 

Exhibit B

 

Assignment Form

 

(To be executed upon exercise of this Warrant)

 

FOR VALUE RECEIVED, __________________ does hereby sell, assign and transfer
unto:

 

 

 

(Please print name and address
including zip code of assignee)

 

(Please insert social security or
other identifying number of assignee)

 

the rights represented by the Warrant and does hereby irrevocably constitute and
appoint ____________ Attorney to transfer said Warrant on the books of the
IDdriven, Inc., a Nevada corporation, with full power of substitution in the
premises.

 

Dated: __________, 20___

 



Signature

 

 

 

 

 

 

 (Print Name)

 

 

 

 

  

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 



 

 



15



 